Citation Nr: 1523641	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  11-24 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability (claimed as asthma), to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.

REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Board remanded the matter for additional development. 

The issue of entitlement to service connection for depression to include as secondary to service-connected diabetes mellitus or peripheral neuropathy has been raised by the record in a November 2014 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's respiratory disability, diagnosed as asthma and chronic obstructive pulmonary disease (COPD), did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service, including exposure to herbicides during service.  

2.  The Veteran's respiratory disability, diagnosed as asthma and COPD, was not caused or aggravated by his service-connected diabetes mellitus.





CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.380 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was advised of VA's duties to notify and assist in the development of the claim.  While he did not receive complete notice prior to the initial rating decision, an October 2014 correspondence provided certain essential notice prior to the readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the appellant of disability rating and effective date criteria.  A February 2015 supplemental statement of the case (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Pursuant to the Board's prior remand directives, VA and non-VA treatment records have been obtained.  The AOJ obtained an examination and medical opinion, medical records, and a notification letter for a respiratory disorder was sent.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remand.  Therefore, the October 2014 VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection for a Respiratory Disability, to Include as Due to Herbicide Exposure and as Secondary to Service-Connected Diabetes Mellitus

The Veteran seeks service connection for a respiratory disability based on multiple theories of entitlement.  Specifically, he has alleged that his respiratory disability is secondary to his service-connected diabetes or that it is related to his exposure to herbicides in service.  The Board will address these theories of entitlement in turn.

Direct Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress or as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be based on the whole evidentiary showing.  38 C.F.R. § 3.380.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Pertinent law and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  

Certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The only respiratory disabilities included in the listed diseases are respiratory cancers.  As the record does not reflect the Veteran has been diagnosed with any respiratory cancer, the presumptive provisions based on herbicide exposure are not applicable.

However, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Since the Veteran has mainly contended that his respiratory disability is related to his exposure to herbicides or occupational exposure as a Fire Protection Specialist during service, the Board first addresses this theory of entitlement.  

In the instant case, there is substantial medical evidence demonstrating that the Veteran has a current disability of asthma.  VA treatment records throughout the appeal period reflect diagnoses of and treatment for asthma, to include October 2010 and October 2014 records.  June 2010 and September 2010 private treatment records also show diagnoses of asthma.  March 2014 VA treatment record also diagnosis the Veteran with COPD.  Therefore, the first element of service connection is met.

The Veteran's DD Form 214 reflects that he served in Vietnam from November 1966 to October 1970 as a Fire Protection Specialist.  As this evidence shows the Veteran was in Vietnam during the pertinent time period, he is presumed to have been exposed to an herbicide agent, which establishes an in-service event.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  Further, it is presumed the Veteran was exposed to smoke and other fumes as a Fire Protection Specialist. 

Since neither COPD nor asthma is one of the enumerated diseases entitled to presumptive service connection based on exposure to herbicides, the Board must consider whether the evidence demonstrates that a respiratory disability was actually incurred in service, to include as based on exposure to herbicides.  See Combee, 34 F.3d at 1042.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In support of his claim, the Veteran submitted a web-based medical article for consideration.  This evidence includes a Reuter's article citing the American Journal of Industrial Medicine as finding that Vietnam Veterans exposed to herbicides had a greater likelihood of asthma.  See medical abstract received November 2006 Reuters article.  Although this textual evidence raises questions about a possible relationship between herbicide exposure and asthma, it is too general and inconclusive on its own to establish causality between the Veteran's asthma and his exposure to herbicides.  See Sacks v. West, 11 Vet. App. 314, 316 (1998) (finding that medical treatise evidence on its own is generally too abstract to prove the nexus element of a service connection claim); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).

However, since this evidence raised questions about whether there is a relationship between herbicide exposure or exposure as a Fire Protection Specialist and a respiratory disability, in October 2014, the Board sought an examination and advisory medical opinion.  

The examiner reported that he reviewed in detail all records provided to him regarding the Veteran and that he completed a literature search regarding studies pertinent to whether a respiratory disability is related to exposure to herbicides.  The examiner opined that the Veteran's asthma and COPD are less likely as not caused by a result of Agent Orange.  The examiner rationalized that there is no evidence from the time the Veteran was discharged in 1970 that he had any respiratory symptoms while he was in the military.  He noted that the Veteran worked as a firefighter for twenty-four years and never had a respiratory problem.  

Further, he discussed literature related to asthma and work-related exposures.  He noted that "The diagnosis may be suspected based on a characteristic history of asthmatic symptoms temporally associated with work-related exposures, especially in occupations in which there is exposure to known sensitizing agents.  The diagnosis can be confirmed by demonstration of variable airflow obstruction before and after a work shift, and in some cases the diagnosis supported by identification of IgE-specific antibodies in the blood to the offending sensitizer."  He continued to discuss causative agents and other risk factors.  He stated that "Most workers exposed to occupational sensitizing agents do not develop occupational asthma.  The likelihood of developing the disease is influenced by a variety of host factors, including, atopy, cigarette smoking, and genetic predisposition."

The Veteran reported he is not a smoker and that no one in his family has asthma, thus the examiner concluded that the Veteran did not necessarily develop asthma from occupational exposure.  Further, the examiner stated that the "Veteran was exposed to certain fumes while in Military, but his symptoms started sometime in the 90s, that is about 25 years after discharge from Military, therefore unlikely that exposure to fumes, smoke or agent orange while in Military caused Asthma/COPD."

The Board places substantial weight of probative value on the examiner's opinion. This opinion reflects a full review of the evidence of record and with the medical literature available on the medical question at issue. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  The Board notes that the examiner's opinion reflects one inconsistency; the examiner states that the Veteran was seen and treated for asthma in 2006, but later states that he was treated for asthma in 2003, which is the time the Board recognizes the Veteran was first treated for asthma.  The Board finds that this small inconsistency with the record does not decrease the probative value of the VA examiner's opinion as the date of the asthma diagnosis is not pertinent to the etiology of the disability and service.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (stating that a VA examination report "must be read as a whole" to determine an examiner's rationale).  The opinion is supported by detailed findings and rationale explaining the inconsistent and inconclusive nature of the medical literature on the topic.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  

A September 2010 private treatment record states that the Veteran suffers from asthma and that it is as likely as not to be related to past exposure to herbicides.  The Board gives this opinion limited probative weight as the examiner did not provide a rationale. 

The Board concludes that a preponderance of the evidence is against the theory of entitlement that a respiratory disability is related to the Veteran's exposure to herbicides or as a Fire Protection Specialist.  

There is no other evidence in the record indicating a relationship between the Veteran's service and asthma.  Hence, a preponderance of the evidence is against these theories of entitlement.  

Secondary Service Connection

The Veteran originally contended that his respiratory disability is secondary to his service-connected diabetes mellitus.  However, the Board notes that in the Veteran's substantive appeal statement and in a statement from his representative dated in February 2015, it was specified that the Veteran was no longer seeking service connection for asthma on a secondary basis.  Nevertheless, the Board has considered that theory.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310, secondary service connection is permitted based on aggravation; compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As explained above, the evidence clearly shows the Veteran has a diagnosis of asthma and COPD.  Additionally, a September 2008 rating decision issued by the Philadelphia, Pennsylvania RO granted service connection for diabetes.  Hence, the first two elements of the claim for secondary service connection have been established.  

The key inquiry in this case is whether service-connected diabetes caused or aggravated the Veteran's respiratory disability.  

In support of his claim, the Veteran submitted an abstract of a medical article from Diabetes Care concluding that individuals with diabetes have an increased risk of asthma.  See medical abstract received December 2010.  Although this textual evidence raises a possible relationship between diabetes and asthma, it is too general and inconclusive to establish causality between the Veteran's asthma and his diabetes.  See Sacks v. West, 11 Vet. App. 314, 316 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

On April 2008 and June 2010 Diabetes Herbicide Presumption examination, the examiner noted that the Veteran did not have complications directly due to diabetes mellitus. 

On October 2014 VA examination, the examiner noted the history that the Veteran did not complain of any respiratory symptoms while in-service.  The examiner also noted that the Veteran had been diagnosed and treated with asthma since 2003. 

Further, during the examination, the Veteran reported shortness of breath with certain perfumes, soap, detergents, and short walks uphill.  The Veteran denied sneezing, watering of the eyes, and that shortness of breath was not related to a season or weather condition.  He also denied shortness of breath when he was exposed to fumes as a firefighter.  The Veteran reported that he is not a smoker.

As noted above, the examiner noted that he reviewed literature from UpToDate regarding the risk factors of asthma and further discussed work-related exposures.  After thorough review of the record, the examiner opined that a respiratory disability was less likely than not (less than fifty percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He noted that the Veteran was not diagnosed with occupational asthma, which raised the question if the asthma related to diabetes.  However, the examiner noted that the literature did not support diabetes as a causative factor in asthma.  He concluded that after careful review of the records, interview and examination of this veteran and search of the literature for current understanding of condition(s) under investigation it is my opinion that Veteran's Asthma/COPD is less likely as not (less than 50/50 caused by or a result of Agent orange, firefighting or DM).  Asthma is a condition that likely results from complex interactions between multiple environmental and genetic influences. Numerous risk factors for asthma have been identified.  The best studied risk factors, including gender, airway hyperreactivity, atopy, allergens, infections,
tobacco smoke, obesity, and perinatal factors. probability).  

The Board places substantial weight on this probative opinion.  The examiner stated that he considered all information in the Veteran's claims file, which the Board notes included the medical study submitted by the Veteran.  The VA examination report addresses the pertinent question at hand, that is, whether a respiratory disability was proximately due to or the result of the service-connected diabetes.  The opinion describes the disability in sufficient detail and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl, 21 Vet. App. at 123.  Further, the report reflects that pertinent evidence, including medical test results and the Veteran's history, was considered in reaching the medical conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  The Board has noted that the examiner did not specifically address the question of whether the service-connected diabetes aggravated the veteran's asthma, however the Board finds that the examiner effectively ruled out any such relationship when he stated that the Veteran's asthma was not caused or a result of the diabetes.  The Board is of the opinion that in this case the use of such general language effectively rules out the possibility of any type of relationship, to include one of aggravation.  

The Board concludes that a preponderance of the evidence is against a finding that a respiratory disability was caused or aggravated by service-connected diabetes.  

In summary, the claim of service connection for a respiratory disability is denied based on consideration of direct, presumptive, and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a respiratory disorder, due to herbicide exposure or as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


